NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



JOSEPH CRAIG MOODY,                )
                                   )
           Appellant,              )
                                   )
v.                                 )              Case No. 2D18-3324
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 16, 2019.

Appeal from the Circuit Court for Polk
County; William Sites, Judge.

Howard L. Dimmig, II, Public Defender,
and Lisa Lott, Assistant Public Defender,
Bartow, for Appellant.

Joseph Craig Moody, pro se.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.

             Affirmed.




SILBERMAN, MORRIS, and LUCAS, JJ., Concur.